MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                            Mar 31 2020, 12:39 pm

court except for the purpose of establishing                               CLERK
                                                                       Indiana Supreme Court
the defense of res judicata, collateral                                   Court of Appeals
                                                                            and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Devon M. Sharpe                                          Curtis T. Hill, Jr.
Jenner & Pattison                                        Attorney General
Madison, Indiana                                         Jacob Kovalsky
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Howard Jackson, Jr.,                                     March 31, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-2364
        v.                                               Appeal from the
                                                         Jefferson Circuit Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff                                       Richard G. Striegel, Senior Judge
                                                         Trial Court Cause No.
                                                         39C01-1503-F4-227



Vaidik, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2364 | March 31, 2020                 Page 1 of 5
                                          Case Summary
[1]   Howard Jackson Jr. appeals the sanction imposed for his violation of probation.

      We affirm.




                            Facts and Procedural History
[2]   In January 2016, Jackson pled guilty to Level 4 felony burglary and was

      sentenced to four years, with 407 days executed (time served) and the

      remaining 1,053 days suspended to community corrections as a condition of

      probation. The court also ordered Jackson to pay his burglary victim $7,900 in

      restitution. Jackson started community corrections that month.


[3]   In April 2016, Jackson and community corrections filed an administrative

      agreement in which Jackson admitted violating community corrections and

      agreed to sanctions to remain in the program. Two months later, in June 2016,

      community corrections filed a petition to revoke Jackson’s community

      corrections and probation for testing positive for methamphetamine in April

      and May 2016, getting charged with Level 6 felony auto theft in Switzerland

      County in May 2016 (Jackson was later convicted in August 2017), and failing

      to pay fees. In October 2016, community corrections filed an amended petition

      to revoke, adding as allegations that Jackson testified positive for

      methamphetamine in August 2016, failed to report to community corrections in

      September 2016, and failed to report to substance-abuse treatment on numerous


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2364 | March 31, 2020   Page 2 of 5
      occasions. In January 2017, community corrections filed a second amended

      petition to revoke, adding as an allegation that Jackson had failed to maintain

      contact with community corrections since a court appearance in November

      2016.

[4]   A fact-finding hearing was scheduled for March 2017, but Jackson failed to

      appear. The trial court issued a warrant for Jackson’s arrest, and he was

      arrested in August. At the October fact-finding hearing, the trial court found

      that Jackson violated his probation based on his (1) positive “drug screens,” (2)

      “failure to report,” (3) “non-compliance with court ordered programs,” (4)

      “failure to pay fees,” and (5) auto-theft conviction in Switzerland County. See

      Appellant’s App. Vol. II p. 82. At the November dispositional hearing, the

      Court ordered Jackson to “enroll and participate in the Dearborn County

      veteran’s court” and deferred disposition “pending completion or failure of

      veteran’s court.” Id. at 80. Jackson started veteran’s court in December.


[5]   It appears that Jackson did well in veteran’s court for more than a year. But in

      April 2019, Jackson missed a group-therapy session and had to spend the

      weekend in jail as a sanction. He was also sanctioned for driving without a

      license. Then, in June 2019, Jackson brought someone else’s urine to his

      veteran’s court drug screen and was arrested. The next month, Jackson was

      convicted of Class B misdemeanor possession of a drug-screen interference

      device and terminated from veteran’s court.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2364 | March 31, 2020   Page 3 of 5
[6]   In September 2019, the trial court conducted the deferred dispositional hearing

      based on the prior finding that Jackson violated his probation and Jackson’s

      termination from veteran’s court. The burglary victim testified that Jackson

      had not made any restitution payments to him. Jackson testified on his own

      behalf, emphasizing that he had passed around 100 drug screens and was

      employed while participating in veteran’s court and that he was two weeks shy

      of completing veteran’s court when he relapsed. He asked the court to place

      him in an in-patient drug-treatment program instead of prison. The court,

      however, ordered Jackson to serve the remainder of his 1,053-day suspended

      sentence (according to the State, approximately 864 days) in the Indiana

      Department of Correction. The court explained that while it “certainly

      believe[d] in more than one opportunity to correct criminal behavior and deal

      with addiction,” Jackson had several opportunities. Tr. p. 32. In addition, the

      court noted that Jackson had “made no meaningful effort to repay” the burglary

      victim. Id.


[7]   Jackson now appeals.



                                Discussion and Decision
[8]   Jackson argues that the trial court should not have ordered him to serve the

      remainder of his suspended sentence in the DOC. Trial courts enjoy broad

      discretion in determining the appropriate sanction for a probation violation, and

      we review only for an abuse of that discretion. Prewitt v. State, 878 N.E.2d 184,

      188 (Ind. 2007).

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2364 | March 31, 2020   Page 4 of 5
[9]    Jackson concedes that he “stumbled during the term of his probation”;

       however, he notes that he “took many steps toward treating his drug

       addiction,” including passing around 100 drug screens and being employed.

       Appellant’s Br. p. 13. Based on these efforts, he asks us to give him an

       “opportunity to complete [an] in-patient rehabilitation program.” Id. at 15.


[10]   Here, the record shows that despite Jackson’s numerous and serious violations

       of community corrections and probation (including a felony conviction for auto

       theft), the trial court deferred disposition and allowed him to enroll in veteran’s

       court. Although Jackson did well in veteran’s court for more than a year, he

       violated the terms of that supervision in April 2019 by missing an appointment

       and driving without a license. Then, in June, Jackson was arrested for trying to

       falsify a veteran’s court drug screen by bringing a bottle of someone else’s urine

       to his screen. The next month, Jackson was convicted of Class B misdemeanor

       possession of a drug-screen interference device and terminated from veteran’s

       court. Based on Jackson’s repeated criminal acts and other violations, the trial

       court’s decision to order him to serve the remainder of his suspended sentence

       in the DOC was not an abuse of discretion. We therefore affirm.

[11]   Affirmed.


       May, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2364 | March 31, 2020   Page 5 of 5